      Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 1 of 36 PageID #:3576




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

H-D U.S.A., LLC,
                                                       Case No. 21-cv-00499
                  Plaintiff,
v.                                                     Judge Jorge L. Alonso

THE PARTNERSHIPS and                                   Magistrate Judge Sheila M. Finnegan
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                  Defendants.


                               PRELIMINARY INJUNCTION ORDER

          THIS CAUSE being before the Court on Plaintiff H-D U.S.A., LLC’s (“Harley-Davidson”

or “Plaintiff”) Motion for Entry of a Preliminary Injunction, and this Court having heard the

evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its

entirety against the fully interactive, e-commerce stores 1 operating under the seller aliases

identified in Schedule A to the Complaint and attached hereto (the “Seller Aliases”).

          THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases offer shipping to the United States, including Illinois, accept payment in U.S. dollars and

have sold products using infringing and counterfeit versions of Harley-Davidson’s federally

registered trademarks (the HARLEY-DAVIDSON Trademarks”) to residents of Illinois. A list of

the HARLEY-DAVIDSON Trademarks is included in the below chart.



1
    The ecommerce store urls are listed on Schedule A hereto under the Online Marketplaces.
  Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 2 of 36 PageID #:3577




REGISTRATION       REGISTERED           REGISTRATION         INTERNATIONAL
  NUMBER           TRADEMARK                 DATE                CLASSES
  4,771,447     HARLEY-DAVIDSON          July 14, 2015 For: House mark for a full
                                                       line of jewelry in class 014

  3,690,031     HARLEY-DAVIDSON            Sep. 29, 2009   For: Non-luminous, non-
                                                           mechanical tin signs, non-
                                                           luminous, non-mechanical
                                                           metal signs, tool boxes of
                                                           metal, tool chests of metal,
                                                           key rings of metal, and
                                                           metal personal
                                                           identification tags in class
                                                           006

  3,490,890     HARLEY-DAVIDSON            Aug. 26, 2008   For: House mark for a line
                                                           of motorcycles, structural
                                                           parts for motorcycles and
                                                           related motorcycle
                                                           accessories, namely, seats,
                                                           backrests, decorative fuel
                                                           tank panels, transmission
                                                           gears, fuel tanks, wheel
                                                           sprockets, gear shifts,
                                                           clutches, battery covers
                                                           and straps, front rear, and
                                                           intermediate kickstands,
                                                           hub caps, shift knobs, foot
                                                           rests and extensions,
                                                           windshields, leg shields,
                                                           fender tips, brake pedals,
                                                           handlebar grips, safety
                                                           guards, namely, bars for
                                                           attachment to motorcycles,
                                                           steering dampers, shock
                                                           absorbers, spare wheels,
                                                           spare wheel carriers, boot
                                                           guards, namely, mud flaps
                                                           and fenders, saddle covers,
                                                           luggage carriers, license
                                                           plate frames, handlebar
                                                           cross bars, foot pedal pads,
                                                           tank and fender pads,
                                                           rearview, fenders and
                                                           skirts, and wheel balance
                                                           weights in class 012

                                       2
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 3 of 36 PageID #:3578




3,393,840     HARLEY-DAVIDSON            Mar. 11, 2008   For: House mark for a full
                                                         line of clothing, footwear
                                                         and headwear in class 025

2,281,489     HARLEY-DAVIDSON            Sep. 28, 1999   For: Necklaces, bracelets,
                                                         and watch bands in class
                                                         014
1,621,383     HARLEY-DAVIDSON            Nov. 06, 1990   For: Model toy
                                                         motorcycles, miniature
                                                         motorcycle replicas, model
                                                         toy trucks, electronically
                                                         operated toy motorcycles
                                                         in class 028

1,606,282     HARLEY-DAVIDSON            Jul. 17, 1990   For: Safety goggles,
                                                         protective helmets and
                                                         sunglasses in class 009

1,602,474     HARLEY-DAVIDSON            Jun. 19, 1990   For: Belt buckles in class
                                                         026
1,450,348     HARLEY-DAVIDSON            Aug. 04, 1987   For: metal articles, namely,
                                                         key fobs, key chains and
                                                         license plate holders in
                                                         class 006

                                                         For: Knife sheaths in class
                                                         008

                                                         For: Necklaces, earrings,
                                                         pins of non-precious
                                                         metals, clocks and watches
                                                         in class 014

                                                         For: Children’s books,
                                                         bumper stickers, removable
                                                         tattoos, pressure sensitive
                                                         decals, checkbook covers,
                                                         and playing cards in class
                                                         016

                                                         For: Leather goods,
                                                         namely, purses, wallets,
                                                         duffle bags, motorcycle
                                                         saddle bags, and key fobs
                                                         in class 018

                                     3
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 4 of 36 PageID #:3579




                                                         For: Mirrors in class 020

                                                         For: Mugs, drinking
                                                         glasses, coasters, decanters,
                                                         cups, and plastic mugs in
                                                         class 021

                                                         For: Towels, and bed
                                                         spreads in class 024

                                                         For: Sweat pants, sweaters,
                                                         suspenders, scarves,
                                                         bandanas, leather clothing,
                                                         namely, jackets, vests,
                                                         gloves, jeans, chaps, tops,
                                                         boots, shorts, caps, belts,
                                                         and parts of footwear,
                                                         namely boot tips, in class
                                                         025

                                                         For: Stuffed toy animals,
                                                         toy banks, and model kits
                                                         in class 028

                                                         For: Cigarette cases, lighter
                                                         cases, and cigarette lighters
                                                         in class 034

1,311,457     HARLEY-DAVIDSON            Dec. 25, 1984   For: Repair and Servicing
                                                         of Motorcycles in class 037

                                                         For: Retail store services in
                                                         the field of motorcycles in
                                                         class 042

1,234,404     HARLEY-DAVIDSON            Apr. 12, 1983   For: Sunglasses and
                                                         Protective Helmets for
                                                         Motorcyclists in class 009

                                                         For: Clothing-Namely,
                                                         Jackets, Pants, Shirts, T-
                                                         Shirts, Vests, Jeans, Riding
                                                         Suits, Bandannas, Rain
                                                         Suits, Shorts, Nightgowns,
                                                         Halters, Underwear, Tank

                                     4
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 5 of 36 PageID #:3580




                                                         Tops, Sweatshirts, Night
                                                         Shirts, Socks, Gloves,
                                                         Hats, Caps and Boots in
                                                         class 025

1,219,955     HARLEY-DAVIDSON            Dec. 14, 1982   For: Parts and service
                                                         manuals for motorcycles,
                                                         parts catalogs for
                                                         motorcycles, newsletters
                                                         and magazines dealing
                                                         with motorcycles,
                                                         calendars, posters, and
                                                         decals in class 016

1,078,871     HARLEY-DAVIDSON            Dec. 06, 1977   For: Vehicles-namely,
                                                         motorcycles in class 012

526,750                                  Jun. 27, 1950   For: Motorcycles and
                                                         structural parts thereof;
                                                         accessories-namely,
                                                         intermediate stands, seats,
                                                         foot rests and extensions,
                                                         windshields, fender tips,
                                                         exhaust stacks, grips, name
                                                         plates, saddle covers,
                                                         luggage carriers, license
                                                         frames, foot pedal pads,
                                                         tandem seats, foot rests,
                                                         and rear view mirrors in
                                                         classes 007, 012, 022, and
                                                         027

508,160       HARLEY-DAVIDSON            Apr. 05, 1949   For: Electric lamps and
                                                         spare parts for same; spark
                                                         plugs; and electric signs in
                                                         classes 007, 009, 011, 012,
                                                         and 015

507,163       HARLEY-DAVIDSON            Mar. 01, 1949   For: Motorcycle shirts;
                                                         sweaters; breeches;
                                                         neckties; coveralls; rain
                                                         coats and hats; jackets;
                                                         helmets; caps; and boots in
                                                         class 025




                                     5
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 6 of 36 PageID #:3581




1,708,362           HARLEY               Aug. 18, 1992   For: Embroidered patches
                                                         for clothing in class 026

1,683,455           HARLEY               Apr. 14, 1992   For: Shirts, tank tops,
                                                         boots, and sweatshirts in
                                                         class 025

1,406,876           HARLEY               Aug. 26, 1986   For: Clothing; namely--tee
                                                         shirts for men, women and
                                                         children; knit tops for
                                                         women and girls; and
                                                         children's shirts in class
                                                         025

1,352,679           HARLEY               Aug. 06, 1985   For: Motorcycles in class
                                                         012
4,955,539           HARLEY               May 10, 2016    For: Watches, rings,
                                                         bracelets, necklaces,
                                                         earrings, pins being
                                                         jewelry; jewelry, namely,
                                                         wrist cuffs, pendants,
                                                         charms and ride beads for
                                                         making jewelry in class
                                                         014
1,793,137      HARLEY OWNERS             Sep. 14, 1993   For: Hunting knives,
                   GROUP                                 pocket knives and knife
                                                         cases in class 008

                                                         For: Road atlases,
                                                         newsletters, magazines
                                                         relating to motorcycling,
                                                         playing cards, and decals in
                                                         class 016

                                                         For: Key fobs, luggage,
                                                         tote bags, and travel bags
                                                         in class 018

                                                         For: Plastic and ornamental
                                                         pins and badges in class
                                                         020

                                                         For: Glasses, mugs, cups,
                                                         and insulated can holders
                                                         in class 021


                                     6
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 7 of 36 PageID #:3582




                                                         For: Textile flags and
                                                         banners in class 024

                                                         For: Clothing, namely,
                                                         shirts, sweatshirts, t-shirts,
                                                         caps, hats, jacket, vests,
                                                         and bandanas in class 025

                                                         For: Belt buckles and
                                                         ornamental patches in class
                                                         026

1,654,280              HD                Aug. 20, 1991   For: Jewelry, namely lapel
                                                         pins, earrings, necklaces
                                                         and bracelets in class 014

2,315,877              HD                Feb. 8, 2000    For: Shirts, jackets, vests,
                                                         T-shirts, nightgowns,
                                                         sweatshirts, nightshirts,
                                                         gloves, hats, leather gloves
                                                         in class 025
1,534,449              HD                Apr. 11, 1989   For: Decorative cloth
                                                         patches and belt buckles of
                                                         non-precious metal in class
                                                         026
2,042,130              HD                Mar. 4, 1997    For: Cigarette lighters,
                                                         cigarette cases not made of
                                                         precious metals, and
                                                         holders for cigarette
                                                         lighters not made of
                                                         precious metals in class
                                                         034
1,716,992             HOG                Sep. 15, 1992   For: Metal badges;
                                                         figurines made of metal in
                                                         class 006

                                                         For: Clocks, watches,
                                                         jewelry of precious and
                                                         non-precious
                                                         metal, namely, pins,
                                                         charms, earrings, bracelets,
                                                         necklaces, and rings;
                                                         ornamental lapel pins;
                                                         ashtrays, cigarette cases
                                                         and holders of cigarette


                                     7
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 8 of 36 PageID #:3583




                                                      lighters of precious metals;
                                                      belt buckles
                                                      of precious metal in class
                                                      014

                                                      For: Greeting cards, road
                                                      atlas, posters, calendars,
                                                      newsletters, books and
                                                      magazines relating to
                                                      motorcycling, paper
                                                      banners relating to
                                                      motorcycling, playing
                                                      cards, decals, note paper,
                                                      pens and pencils,
                                                      checkbook clutches in class
                                                      016

                                                      For: Drinking steins;
                                                      glassware, namely, plates,
                                                      cup saucers, glasses and
                                                      other containers for food
                                                      and beverage; mugs, cups,
                                                      insulated can holders,
                                                      commemorative plates,
                                                      toothbrushes, quencher
                                                      cups and figurines made of
                                                      ceramic, porcelain and
                                                      glass; leather can, glass and
                                                      mug holders in class 021

                                                      For: Flags and banners not
                                                      of paper in class 024

                                                      For: Clothing, namely,
                                                      shirts, sweatshirts, t-shirts,
                                                      caps, hats,
                                                      jackets, vests, socks, shoes,
                                                      boots, scarves, belts, sweat
                                                      pants,
                                                      pants, bandanas, gloves,
                                                      suspenders, chaps,
                                                      rainsuits, and
                                                      mittens in class 025




                                     8
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 9 of 36 PageID #:3584




                                                         For: Belt buckles not of
                                                         precious metals,
                                                         ornamental pins and
                                                         embroidered patches for
                                                         clothing in class 026

1,263,936                                Jan. 17, 1984   For: Medallions and non-
                                                         luminous non-mechanical
                                                         signs made primarily of
                                                         metal and
                                                         plastic in class 006

                                                         For: Sunglasses, battery
                                                         chargers, protective
                                                         motorcycle crash helmets
                                                         and luminous signs in class
                                                         009

                                                         For: Electric lamps in class
                                                         011

                                                         For: Mud flaps, fuel door
                                                         plates, air cleaners, radio
                                                         caddies, motorcycle tank
                                                         and fender sets, leather
                                                         motorcycle bags and
                                                         motorcycles in class 012

                                                         For: Jewelry - namely,
                                                         necklaces, rings and key
                                                         fobs in class 014

                                                         For: Posters, paper decals
                                                         and playing cards in class
                                                         016

                                                         For: Wallets in class 018

                                                         For: Decorative wall
                                                         plaques and mirrors in
                                                         class 020

                                                         For: Mugs and insulated
                                                         drinking steins in class 021

                                                         For: Towels in class 024

                                     9
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 10 of 36 PageID #:3585




                                                          For: Clothing - namely, t-
                                                          shirts, jackets, blue jeans,
                                                          sweat shirts, underwear,
                                                          bandanas, headwear, socks,
                                                          boots, cycle riding suits,
                                                          belts and suspenders in
                                                          class 025

                                                          For: Embroidered patches,
                                                          belt buckles and lapel, hat
                                                          and stick pins all of
                                                          nonprecious metals in class
                                                          026

                                                          For: Cigarette lighters in
                                                          class 034

4,601,391                                 Sep. 09, 2014   For: Cell phone covers in
                                                          class 009




3,559,365                                 Jan. 13, 2009   For: House mark for a line
                                                          of motorcycles, structural
                                                          parts for motorcycles, and
                                                          related motorcycle
                                                          accessories, namely, seats,
                                                          backrests, decorative fuel
                                                          tank panels, transmission
                                                          gears, fuel tanks, wheel
                                                          sprockets, gear shifts,
                                                          clutches, battery covers
                                                          and straps, front, rear, and
                                                          intermediate kickstands,
                                                          hub caps, shift knobs, foot
                                                          rests and extensions,
                                                          windshields, leg shields,
                                                          fender tips, brake pedals,
                                                          handlebar grips, safety
                                                          guards, namely, bars for
                                                          attachment to motorcycles,
                                                          steering dampers, shock

                                     10
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 11 of 36 PageID #:3586




                                                          absorbers, spare wheels,
                                                          spare wheel carriers, boot
                                                          guards, namely, mud flaps
                                                          and fenders, saddle covers,
                                                          luggage carriers, license
                                                          plate frames, handlebar
                                                          cross bars, foot pedal pads,
                                                          tank and fender pads,
                                                          rearview mirrors, fenders
                                                          and skirts, and wheel
                                                          balance weights in class
                                                          012

3,393,839                              Mar. 11, 2008      For: House mark for a full
                                                          line of clothing, footwear
                                                          and headwear in class 025




3,185,946                               Dec. 19, 2006     For: Jackets, baseball hats,
                                                          caps, shirts and T-shirts in
                                                          class 025




1,711,882                                 Sep. 01, 1992   For: Embroidered patches
                                                          for clothing in class 026




1,660,539                                 Oct. 15, 1991   For: Knives; namely, buck
                                                          knives, sporting and
                                                          hunting knives, folding
                                                          pocket knives, knife cases
                                                          therefor, and tool kits
                                                          comprising wrenches and
                                                          pliers in class 008


                                     11
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 12 of 36 PageID #:3587




                                                      For: sunglasses, and
                                                      motorcycle parts; namely,
                                                      gauges, batteries, and
                                                      cruise controls in class 009

                                                      For: Flashlights in class
                                                      011

                                                      For: motorcycles and
                                                      motorcycle parts; namely,
                                                      air cleaners, drive belts,
                                                      belt guards, brakes, chains,
                                                      clutches, crankcases,
                                                      engine cylinders, fenders
                                                      and fender supports,
                                                      footboards, forks, fuel
                                                      tanks, leg guards,
                                                      handlebars, cylinder heads,
                                                      mirrors, oil filters, oil
                                                      pumps, seats, shock
                                                      absorbers, backrests,
                                                      wheels, and windshields in
                                                      class 012


                                                      For: Ankle bracelets,
                                                      bracelets, earrings,
                                                      necklaces, rings, tie tacks,
                                                      watch bands, watches, wall
                                                      clocks, and ornamental
                                                      lapel pins in class 014

                                                      For: Books about
                                                      motorcycles, calendars,
                                                      decals, pens, photo albums,
                                                      posters, and removable
                                                      tattoos in class 016

                                                      For: Holders for cans in the
                                                      nature of a rubber cylinder,
                                                      duffle bags, garment bags,
                                                      key fobs, suitcases, and
                                                      wallets in class 018

                                                      For: Wall mirrors and wall
                                                      plaques in class 020

                                     12
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 13 of 36 PageID #:3588




                                                      For: Drinking glasses,
                                                      mugs, and can holders in
                                                      the nature of an insulated
                                                      rubber cylinder in class
                                                      021

                                                      For: Towels in class 024

                                                      For: Belts, chaps, denim
                                                      pants, gloves, hats, caps,
                                                      jackets, neckties, night
                                                      shirts, pants, rain suits,
                                                      shirts, socks, suspenders,
                                                      sweaters, sweatshirts, tank
                                                      tops, athletic shoes, shoes,
                                                      boots, t-shirts, underwear,
                                                      vests and wristbands in
                                                      class 025

                                                      For: Belt buckles not made
                                                      of precious metal, boot
                                                      chains, and embroidered
                                                      patches for clothing in
                                                      class 026

                                                      For: Automobile floor mats
                                                      in class 027

                                                      For: Toy trucks in class
                                                      028


                                                      For: Lighter holders,
                                                      cigarette cases, lighter
                                                      cases, and lighters, all of
                                                      the foregoing not being
                                                      made of precious metal in
                                                      class 034




                                     13
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 14 of 36 PageID #:3589




1,263,936                                 Jan. 17, 1984   For: Medallions and non-
                                                          luminous non-mechanical
                                                          signs made primarily of
                                                          metal and plastic in class
                                                          006

                                                          For: Sunglasses, battery
                                                          chargers, protective
                                                          motorcycle crash helmets
                                                          and luminous signs in class
                                                          009

                                                          For: Electric lamps in class
                                                          011

                                                          For: Mud flaps, fuel door
                                                          plates, air cleaners, radio
                                                          caddies, motorcycle tank
                                                          and fender sets, leather
                                                          motorcycle bags and
                                                          motorcycles in class 012

                                                          For: Jewelry-Namely,
                                                          Necklaces, Rings, and Key
                                                          Fobs in class 014

                                                          For: Posters, paper decals
                                                          and playing cards in class
                                                          016

                                                          For: Wallets in class 018

                                                          For: Decorative Wall
                                                          Plaques and Mirrors in
                                                          class 020

                                                          For: Mugs and Insulated
                                                          Drinking Steins in class
                                                          021

                                                          For: Towels in class 024

                                                          For: Clothing-Namely, T-
                                                          Shirts, Jackets, Blue Jeans,
                                                          Sweat Shirts, Underwear,
                                                          Bandanas, Headwear,

                                     14
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 15 of 36 PageID #:3590




                                                          Socks, Boots, Cycle Riding
                                                          Suits, Belts and Suspenders
                                                          in class 025

                                                          For: Embroidered patches,
                                                          belt buckles and lapel, hat
                                                          and stick pins all of non-
                                                          precious metals in class
                                                          026

                                                          For: Cigarette lighters in
                                                          class 034

1,205,380                              Aug. 17, 1982      For: Motorcycles in class
                                                          012

                                                          For: Clothing-Namely, T-
                                                          Shirts in class 025



1,224,868                                 Jan. 25, 1983   For: Decorative Items for
                                                          Motorcycles-Namely,
                                                          Medallions in class 006

                                                          For: Fitted Motorcycle
                                                          Covers in class 012

                                                          For: Key Ring Fobs in
                                                          class 014

                                                          For: General Purpose
                                                          Decals; Decorative Items
                                                          for Motorcycles-Namely,
                                                          Decals, and Metallic Foil
                                                          Decals in class 016

                                                          For: Drinking Cups and
                                                          Mugs in class 021

                                                          For: Clothing-Namely,
                                                          Jackets, T-Shirts, Tank
                                                          Tops, Sweat Shirts,
                                                          Bandannas, Hats, Caps,
                                                          and Boots in class 025

                                                          For: Stick, Lapel, and Hat

                                     15
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 16 of 36 PageID #:3591




                                                       Pins, All of Nonprecious
                                                       Metals, and Decorative
                                                       Cloth Patches in class 026

                                                       For: Cigarette Lighters in
                                                       class 034

2,376,674                              Aug. 15, 2000   For: Metal locks in class
                                                       006

                                                       For: Motorcycle parts,
                                                       namely, spark plugs in
                                                       class 007

                                                       For: Optical and safety
                                                       equipment, namely,
                                                       sunglasses and motorcycle
                                                       helmets in class 009

                                                       For: Motorcycle parts,
                                                       namely, mirrors, drive belts
                                                       made of rubber, swing arm
                                                       pivot covers, axle nut
                                                       covers, handgrips, oil
                                                       pump covers, air cleaner
                                                       covers, derby covers,
                                                       caliper covers, seats, brake
                                                       pedals, motorcycle
                                                       saddlebags, saddlebag
                                                       liners, timer covers and
                                                       fender tips in class 012

                                                       For: Jewelry in class 014

                                                       For: Leather goods, namely
                                                       traveling bags and saddlery
                                                       in class 018

                                                       For: Leather gloves in class
                                                       025




                                     16
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 17 of 36 PageID #:3592




1,741,456                               Dec. 22, 1992     For: Embroidered patches
                                                          and belt buckles not of
                                                          precious metals in class
                                                          026




1,511,060                              Nov. 01, 1988      For: Clothing, namely,
                                                          boots, sweat shirts, jeans,
                                                          hats, caps, scarves,
                                                          motorcycle riding suits,
                                                          neck ties, shirts, t-shirts,
                                                          jackets, vest, ladies tops,
                                                          bandanas in class 025

3,447,304                                 Jun. 17, 2008   For: A full line of clothing
                                                          in class 025




3,697,874                                 Oct. 20, 2009   For: Motorcycles and
                                                          structural parts therefor in
                                                          class 012




3,697,875                                 Oct. 20, 2009   For: Shirts, hats, caps in
                                                          class 025




                                     17
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 18 of 36 PageID #:3593




3,074,276                              Mar. 28, 2006      For: Metal key chains in
                                                          class 006




3,018,481                              Nov. 22, 2005      For: Ornamental novelty
                                                          pins in class 026




2,979,002                                 Jul. 26, 2005   For: Drinking glasses,
                                                          mugs, and beverage
                                                          glassware in class 021




2,973,501                                 Jul. 19, 2005   For: Bandannas, jackets,
                                                          shirts, caps, hats, T-shirts,
                                                          and leather jackets in class
                                                          025




                                     18
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 19 of 36 PageID #:3594




4,601,394                                 Sep. 09, 2014   For: Cell phone covers in
                                                          class 009




3,304,863                                 Oct. 02, 2007   For: Metal key fobs and
                                                          non-luminous and non-
                                                          mechanical metal signs in
                                                          class 006




4,844,360                              Nov. 03, 2015      For: Parts of motorcycles,
                                                          excluding parts of all
                                                          motors and engines,
                                                          namely, derby covers, air
                                                          cleaner trim, timer covers,
                                                          battery cover band, fuel
                                                          caps, brake caliper inserts,
                                                          fender skirts, console
                                                          doors, head lamp visors,
                                                          medallions, foot pegs,
                                                          gearshift linkages, foot
                                                          board covers, handlebar
                                                          clamps, hand grips, fuel
                                                          gauges, guard rail inserts,
                                                          axle nut covers, breather
                                                          end cap, valve stem caps,
                                                          foot boards, turn signal
                                                          visors, pivot bolt covers,
                                                          tank panel, fender tip lens
                                                          kit, console insert, air
                                                          cleaner cover, decorative
                                                          end caps, mirrors and
                                                          mounting hardware for the
                                                          aforesaid goods in class
                                                          012

                                     19
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 20 of 36 PageID #:3595




4,771,442                                 Jul. 14, 2015   For: A full line of jewelry
                                                          in class 014




4,528,269                               May 13, 2014      For: Jewelry, namely,
                                                          earrings, necklaces in class
                                                          014




4,465,604                                 Jan. 14, 2014   For: Clothing, namely,
                                                          shirts, hats, caps, belts,
                                                          jackets, gloves, sweatshirts,
                                                          lounge pants, and wrist
                                                          bands in class 025




4,465,650                                 Jan. 14, 2014   For: Motorcycles and
                                                          structural parts therefor in
                                                          class 012




5,346,467                              Nov. 28, 2017      For: Motorcycle headlamp
                   DAYMAKER
                                                          in class 011


                                     20
Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 21 of 36 PageID #:3596




1,316,576                                 Jan. 29, 1985   For: Motorcycle electrical
                                                          parts, namely, coils,
                                                          brushes, armatures,
                                                          generators in class 007

                                                          For: Motorcycle parts,
                   EAGLE IRON
                                                          namely gear shafts,
                                                          starters, clutches,
                                                          sprockets, battery covers
                                                          and straps, air cleaners and
                                                          filters in class 012

3,818,854                                 Jul. 13, 2010   For: Non-luminous, non-
                                                          mechanical tin signs, non-
                     FAT BOY                              luminous and non-
                                                          mechanical metal signs in
                                                          class 006
5,346,443                              Nov. 28, 2017      For: Helmets in class 009
                      FXRG
5,493,726                                 Jun. 12, 2018   For: Eyewear, body armor
                      FXRG                                in class 009

2,530,093                                 Jan. 15, 2002   For: Jackets, coats, suits,
                                                          gloves and pants in class
                      FXRG
                                                          025

5,770,303             FXRG                June 4, 2019    For: Clothing, namely,
                                                          sweaters, jackets, scarves,
                                                          bandannas, vests, jeans,
                                                          pants, chaps, shirts, caps,
                                                          hats, headgear for wear,
                                                          belts, wristbands, coveralls,
                                                          trousers, rain suits, rain
                                                          coats, T-shirts, head
                                                          bands, neck gators, socks,
                                                          leg warmers, mittens,
                                                          leather clothing, bibs;
                                                          footwear, namely, shoes
                                                          and boots in class 025.

2,817,659                                 Feb. 24, 2004   For: Clothing, namely
                                                          belts, coats, jackets, caps,
                                                          hats, head wear, knit hats,
                MOTORCLOTHES
                                                          gloves, jeans, pants, chaps,
                                                          shorts, shirts, sweaters,
                                                          halter tops, tank tops, T-

                                     21
  Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 22 of 36 PageID #:3597




                                                                    shirts, sweatshirts, sweat
                                                                    pants, head bands, leather
                                                                    coats, leather jackets,
                                                                    leather pants,
                                                                    leather chaps, leather vests,
                                                                    nightgowns, night shirts,
                                                                    pajamas, rain coats, rain
                                                                    suits, scarves, lingerie,
                                                                    underwear, vests, and
                                                                    wristbands; footwear;
                                                                    namely, shoes and boots in
                                                                    class 025

   3,734,072                                        Jan. 5, 2010    For: Caps, jackets, shirts,
                                                                    and sweatshirts; t-shirts in
                     SCREAMIN’ EAGLE
                                                                    class 025

   1,434,821                                      Mar. 31, 1987     For: Jackets in class 025
                           WILLIE G
   2,892,609                                        Oct. 12, 2004   For: Clothing, namely
                                                                    jackets, shirts in class 025




                    “Orange Stripe Design”
                     (a wide orange stripe
                    outlined by two narrow
                            stripes)

   3,110,597                                        Jun 27, 2006    For: Motorcycles and
                         STREET BOB                                 motorcycle structural parts
                                                                    in class 012

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Harley-Davidson’s

previously granted Motion for Entry of a Temporary Restraining Order establishes that Harley-

Davidson has demonstrated a likelihood of success on the merits; that no remedy at law exists; and

that Harley-Davidson will suffer irreparable harm if the injunction is not granted. Specifically,

                                               22
  Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 23 of 36 PageID #:3598




Harley-Davidson has proved a prima facie case of trademark infringement because (1) the

HARLEY-DAVIDSON Trademarks are distinctive marks and are registered with the U.S. Patent

and Trademark Office on the Principal Register, (2) Defendants are not licensed or authorized to

use any of the HARLEY-DAVIDSON Trademarks, and (3) Defendants’ use of the HARLEY-

DAVIDSON Trademarks is causing a likelihood of confusion as to the origin or sponsorship of

Defendants’ products with Harley-Davidson.           Furthermore, Defendants’ continued and

unauthorized use of the HARLEY-DAVIDSON Trademarks irreparably harms Harley-Davidson

through diminished goodwill and brand confidence, damage to Harley-Davidson’s reputation, loss

of exclusivity, and loss of future sales. Monetary damages fail to address such damage and,

therefore, Harley-Davidson has an inadequate remedy at law. Moreover, the public interest is

served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. As such, this Court orders that:

1.     Defendants, their officers, agents, servants, employees, attorneys, confederates, and all

        persons acting for, with, by, through, under or in active concert with them be preliminarily

        enjoined and restrained from:

       a. using the HARLEY-DAVIDSON Trademarks or any reproductions, counterfeit copies

           or colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Harley-Davidson product or not authorized by Harley-Davidson to be sold in

           connection with the HARLEY-DAVIDSON Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Harley-Davidson product or any other product produced by Harley-Davidson, that is

           not Harley-Davidson’s or not produced under the authorization, control or supervision



                                                23
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 24 of 36 PageID #:3599




        of Harley-Davidson and approved by Harley-Davidson for sale under the HARLEY-

        DAVIDSON Trademarks;

     c. committing any acts calculated to cause consumers to believe that Defendants’ products

        are those sold under the authorization, control or supervision of Harley-Davidson, or

        are sponsored by, approved by, or otherwise connected with Harley-Davidson;

     d. further infringing the HARLEY-DAVIDSON Trademarks and damaging Harley-

        Davidson’s goodwill; and

     e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

        storing, distributing, returning, or otherwise disposing of, in any manner, products or

        inventory not manufactured by or for Harley-Davidson, nor authorized by Harley-

        Davidson to be sold or offered for sale, and which bear any of Harley-Davidson’s

        trademarks, including the HARLEY-DAVIDSON Trademarks, or any reproductions,

        counterfeit copies or colorable imitations thereof.

2.   Upon Harley-Davidson’s request, any third party with actual notice of this Order who is

     providing services for any of the Defendants, or in connection with any of the Defendants’

     Online Marketplaces, including, without limitation, any online marketplace platforms

     such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd. (“Alibaba”),

     Amazon.com, Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and

     Dhgate, (collectively, the “Third Party Providers”) shall, within ten (10) business days

     after receipt of such notice, provide to Harley-Davidson expedited discovery, including

     copies of all documents and records in such person’s or entity’s possession or control

     relating to:




                                             24
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 25 of 36 PageID #:3600




     a. the identities and locations of Defendants, their agents, servants, employees,

        confederates, attorneys, and any persons acting in concert or participation with them,

        including all known contact information, and all associated e-mail addresses;

     b. the nature of Defendants’ operations and all associated sales, methods of payment for

        services and financial information, including, without limitation, identifying

        information associated with the Online Marketplaces and Defendants’ financial

        accounts, as well as providing a full accounting of Defendants’ sales and listing history

        related to their respective Online Marketplaces; and

     c. any financial accounts owned or controlled by Defendants, including their agents,

        servants, employees, confederates, attorneys, and any persons acting in concert or

        participation with them, including such accounts residing with or under the control of

        any banks, savings and loan associations, payment processors or other financial

        institutions including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba, Ant

        Financial Services Group (“Ant Financial”),Amazon Pay, Wish.com, or other merchant

        account providers, payment providers, third party processors, and credit card

        associations (e.g., MasterCard and VISA).

3.   Upon Harley-Davidson’s request, those with notice of the injunction, including Third

     Party Providers as defined in Paragraph 2, shall, within ten (10) business days after receipt

     of such notice, disable and cease displaying any advertisements used by or associated with

     Defendants in connection with the sale of counterfeit and infringing goods using the

     HARLEY-DAVIDSON Trademarks.




                                             25
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 26 of 36 PageID #:3601




4.   Defendants shall be temporarily and preliminarily restrained and enjoined from

     transferring or disposing of any money or other of Defendants’ assets until further ordered

     by this Court.

5.   Any Third Party Providers, including PayPal, Wish.com, Alipay, Alibaba, Ant Financial

     and Amazon Pay, shall, within ten (10) business days of receipt of this Order:

     a. locate all accounts and funds connected to Defendants’ Seller Aliases and Online

        Marketplaces, including, but not limited to, any financial accounts connected to the

        information listed in Schedule A hereto, the e-mail addresses identified in Exhibit 3 to

        the Declaration of Adraea M. Brown, and any e-mail addresses provided for

        Defendants by third parties; and

     b. restrain and enjoin any such accounts or funds from transferring or disposing of any

        money or other of Defendants’ assets until further ordered by this Court.

6.   Harley-Davidson is authorized to issue expedited written discovery, pursuant to the Federal

     Rules of Civil Procedure 33, 34 and 36, related to:

     a. the identities and locations of Defendants, their agents, servants, employees,

        confederates, attorneys, and any persons acting in concert or participation with them,

        including all known contact information, including any and all associated e-mail

        addresses; and

     b. the nature of Defendants’ operations and all associated sales, methods of payment for

        services and financial information, including, without limitation, identifying

        information associated with the Online Marketplaces and Defendants’ financial

        accounts, as well as providing a full accounting of Defendants’ sales and listing history

        related to their respective Online Marketplaces.



                                             26
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 27 of 36 PageID #:3602




     Harley-Davidson is authorized to issue any such expedited discovery requests via e-mail.

     Defendants shall respond to any such discovery requests within three (3) business days of

     being served via e-mail.

7.   Harley-Davidson may provide notice of these proceedings to Defendants, including service

     of process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions, by electronically

     publishing a link to the Complaint, this Order and other relevant documents on a website

     and by sending an e-mail to the e-mail addresses identified in Exhibit 3 to the Declaration

     of Adraea M. Brown and any e-mail addresses provided for Defendants by third parties

     that includes a link to said website. The Clerk of the Court is directed to issue a single

     original summons in the name of “The Partnerships and all other Defendants identified in

     the Complaint” that shall apply to all Defendants. The combination of providing notice

     via electronic publication and e-mail, along with any notice that Defendants receive from

     payment processors, shall constitute notice reasonably calculated under all circumstances

     to apprise Defendants of the pendency of the action and afford them the opportunity to

     present their objections.

8.   Schedule A to the Complaint [2], Exhibit 3 to the Declaration of Adraea M. Brown [15],

     and the TRO [24] are unsealed.

9.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

     the Order as permitted by and in compliance with the Federal Rules of Civil Procedure

     and Northern District of Illinois Local Rules.




                                            27
  Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 28 of 36 PageID #:3603




10.   The $10,000 bond posted by Harley-Davidson shall remain with the Court until a Final

      disposition of this case or until this Preliminary Injunction is terminated.



IT IS SO ORDERED.

DATED: March 4, 2021
                                             _____________________________________
                                             Jorge L. Alonso
                                             United States District Judge




                                               28
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 29 of 36 PageID #:3604




H-D U.S.A., LLC v. The Partnerships and Unincorporated Associations Identified on Schedule
                                 "A" - Case No. 21cv-00499


                                     Schedule A
No.       Seller Aliases                         No.      Seller Aliases
      1   OUR SALAN Store                               2 SHIMANOx Store
      3   MAGE WORLD Bike Wholesaler                    4 Europe 3d picture
          Store Store
   5      Aaron., co ltd Store                          6   EVA LADY Official Store
   7      CROSSSUNAI Store                              8   shimanoplus Store
   9      GUO BIKE Store                               10   Karnoz Store
  11      pengrongup Official Store                    12   Shop5251344 Store
  13      iDzn Newborn Clothes Store                   14   Domomo Store
  15      KENDIM SECTIM Store                          16   Mother Clothes Show Store
  17      NewBetter Store                              18   GROMD Store
  19      Cystal Accessories Store                     20   Shop5885764 Store
  21      Shop5885784 Store                            22   Dafu design Store
  23      Shop900249236 Store                          24   t-shirt016 Store
  25      Sundrewr Store                               26   Shop910331347 Store
  27      nilart_word Store                            28   VectorWear Store
  29      Shop910367296 Store                          30   Shop910558312 Store
  31      Shop910640048 Store                          32   StevenXjan Store
  33      Shop910729150 Store                          34   Shop910737084 Store
  35      FH digital 017 Store                         36   Shop910745159 Store
  37      Shop910747155 Store                          38   Shop910873006 Store
  39      Shop910948053 Store                          40   Shop910949027 Store
  41      Shop910951065 Store                          42   Shop910965071 Store
  43      Reinventing trend Store                      44   Shop910976001 Store
  45      Shop910988071 Store                          46   Farraw Store
  47      Shop911017063 Store                          48   Shop911051034 Store
  49      KDH8 Store                                   50   JT Shoping
  51      WANG CHUNMEI                                 52   FuXindream
  53      TYHGF                                        54   Heinmo
  55      SZRZTR                                       56   taiyuanshiyingzequyangboshuiguodi
                                                            an
  57      June-US                                      58   liaohuilong2
  59      tyrertyr                                     60   Natasha Breeden
  61      NYFlying                                     62   AmaAguirrend
  63      Wofei mall                                   64   sazwdk
  65      kaifenghuangcaishangmaoyouxiang              66   4CAR&
          ongsi

                                            29
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 30 of 36 PageID #:3605




No.    Seller Aliases                             No.        Seller Aliases
  67   WANGJQIN                                         68   Weiye Personality Store
  69   A15VU8DMFXALLY                                   70   W-TinSigns
  71   LeiChuangShangMao                                72   Kacol-Studio
  73   Lvliangshilishiquhebianpingzongheji              74   HSZSZY
       ngxiaobu
  75   MEIYAQQ                                          76 Twifon ZZY CYAN
  77   shenzhenshiyuqianyigoudianziyouxi                78 Kardiya
       anbfflpv
  79   UntilYouGifts                                 80 EAGFLY
  81   QiDongXianQuanDeBaiHuoDian                    82 SUEXI
  83   WANSU commerce and trade                      84 RiZhaoTianChongShangMaoYouXian
                                                        GongSi
  85   aairprdds                                     86 WENDING88
  87   seatesme266                                   88 KeLin
  89   HZSXMASK                                      90 Ang-xw
  91   QuanQuan-us                                   92 HIBEOULEB
  93   rdtyhrtu                                      94 ogdfdrffdd
  95   A1D0416K3CM5P7                                96 HeNanGeDaJiXieSheBeiAnZhuangYo
                                                        uXianGongSi
  97 FGJIUSHINIU                                     98 CKeKe
  99 Never night sky                                100 guang zhou ye sen fu shi you xian
                                                        gong si
 101 Radella                                        102 Tseven Store
 103 ShenZhenShiDongBinShiYeYouXianG                104 QPLAYnm
     ongSi
 105 SSHSHOP                                        106      TongChengMinLanBaiHuoDian
 107 BEER#                                          108      qinhanxinchengheyihaobaihodian
 109 liangzisupermarket                             110      SNIDKES
 111 huizhoushihuichengquminggebianli               112      TOPUSE
     dian
 113 SUHERVEX                                       114 SHUIZAOBA
 115 OfinaZyx                                       116 Greeeen Parrot
 117 A1K875DDN1YN1A                                 118 lv liang shi li shi qu xiao cao bian li
                                                        dian
 119   dingyashangmao                               120 ningyu decor
 121   Small beautiful sister                       122 unyuexuefu
 123   PTDMD                                        124 Mal-ll
 125   ShenYangTieXiQuYiMaoJianCaiDian              126 lv liang shi li shi qu wei ying bian li
                                                        dian
 127 HeNanKeZuoShangMaoYouXianGon                   128 JJFHGYUW
     gSi
 129 SrySmUS                                        130 SerendS

                                             30
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 31 of 36 PageID #:3606




No.    Seller Aliases                          No.     Seller Aliases
 131   FMLAC                                     132   ABCDOR
 133   JIAHEJIA                                  134   BiBuBaLa
 135   ninglingxianbahuirizapu                   136   Pendapu
 137   SuperFan                                  138   maiJiaJianBingDian
 139   putianshichengxiangqulvnongyimip          140   Bvancuh
       u
 141   WENBINXSL                                 142 SONGWIEUS
 143   ShanDongHuiZeFuWuWaiBao                   144 Simon-Stark
 145   GaoXinQuMeiHengDaDianZiChanPin            146 Noki home
       JingYingBu
 147   QingXinQuTaiHeZhenXuFengJianCai           148 0AZNnk0
       Dian
 149   Powit                                     150   VAYUDD
 151   tianlanqu                                 152   LinXianTuBanLiGuoChaoShi
 153   Kooqi                                     154   SANZHUCAO
 155   LOVELYSOUL                                156   Travel Poster
 157   Sattfashion                               158   Bright world us
 159   Ho Nok TAT trading company                160   lucky baby#
 161   FLYING SMART DEVELOPMENT                  162   ONE-THREE-ONE
       LIMITED
 163   CHENGKUO                                  164 RenChengQuDaZiRanChongWuShiPi
                                                     nDian
 165   NBHHPLS                                   166 Hi-WISH
 167   erdfrtfded                                168 Tisha Reveiro
 169   Bimkole                                   170 Hao Shunda
 171   Pet DreamWorks                            172 WANLINGRR
 173   Lucsy                                     174 Qin Guo She Ji
 175   RMLiu                                     176 My_OP_Home
 177   WHMPJG                                    178 LoveStar-Us
 179   Day Romero                                180 ouaomaoyi
 181   FliFlition                                182 Onlyhu
 183   Baby ying                                 184 Tesgo-DIY
 185   suyuquxinghahabochongwudian-1             186 qutichenwangluokejiyouxiangongsi
 187   A2C3SC020G3WLH                            188 Chaobaotongzhuang Store
 189   shenzhenshichenyunshiyeyouxiango          190 CHENYAN00
       ngsi
 191   U9U3QP59UK                                192   sterrp
 193   Million Questions                         194   Sunflower Home
 195   Homus                                     196   900 million Accessories
 197   DOORZ                                     198   BQQDP



                                          31
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 32 of 36 PageID #:3607




No.    Online Marketplaces                   No. Online Marketplaces
   1   aliexpress.com/store/1190688            2 aliexpress.com/store/1687429
   3   aliexpress.com/store/1798202            4 aliexpress.com/store/2301020
   5   aliexpress.com/store/2677075            6 aliexpress.com/store/2685025
   7   aliexpress.com/store/4015012            8 aliexpress.com/store/4481046
   9   aliexpress.com/store/5043036           10 aliexpress.com/store/5079507
  11   aliexpress.com/store/5082477           12 aliexpress.com/store/5251344
  13   aliexpress.com/store/5253160           14 aliexpress.com/store/5268014
  15   aliexpress.com/store/5367020           16 aliexpress.com/store/5781559
  17   aliexpress.com/store/5874747           18 aliexpress.com/store/5875899
  19   aliexpress.com/store/5877564           20 aliexpress.com/store/5885764
  21   aliexpress.com/store/5885784           22 aliexpress.com/store/5891432
  23   aliexpress.com/store/900249236         24 aliexpress.com/store/900254056
  25   aliexpress.com/store/910328017         26 aliexpress.com/store/910331347
  27   aliexpress.com/store/910342078         28 aliexpress.com/store/910367014
  29   aliexpress.com/store/910367296         30 aliexpress.com/store/910558312
  31   aliexpress.com/store/910640048         32 aliexpress.com/store/910729025
  33   aliexpress.com/store/910729150         34 aliexpress.com/store/910737084
  35   aliexpress.com/store/910741124         36 aliexpress.com/store/910745159
  37   aliexpress.com/store/910747155         38 aliexpress.com/store/910873006
  39   aliexpress.com/store/910948053         40 aliexpress.com/store/910949027
  41   aliexpress.com/store/910951065         42 aliexpress.com/store/910965071
  43   aliexpress.com/store/910972038         44 aliexpress.com/store/910976001
  45   aliexpress.com/store/910988071         46 aliexpress.com/store/910994069
  47   aliexpress.com/store/911017063         48 aliexpress.com/store/911051034
  49   aliexpress.com/store/911060152         50 amazon.com/s?me=A1FKPDBNC5M9I
                                                 W&marketplaceID=ATVPDKIKX0DER
  51 amazon.com/s?me=A1R3M7XG386              52 amazon.com/s?me=A2QF4P9LBE84IX
     1YV&marketplaceID=ATVPDKIKX0D               &marketplaceID=ATVPDKIKX0DER
     ER
  53 amazon.com/s?me=A2T4SAR8E8LC             54 amazon.com/s?me=A316BIAY0DI2MI
     0&marketplaceID=ATVPDKIKX0DER               &marketplaceID=ATVPDKIKX0DER
  55 amazon.com/s?me=A32PCHAQHS8              56 amazon.com/s?me=A33N47GNK2A18
     Q72&marketplaceID=ATVPDKIKX0D               B&marketplaceID=ATVPDKIKX0DER
     ER
  57 amazon.com/s?me=A3I7DY6GIL62T            58 amazon.com/sp?seller=A11CN8VU7T
     Q&marketplaceID=ATVPDKIKX0DER               YTVU
  59 amazon.com/sp?seller=A11HFKCP            60 amazon.com/sp?seller=A11P5EW1XE
     MIQQEE                                      8MJD
  61 amazon.com/sp?seller=A11V0K6ST           62 amazon.com/sp?seller=A11W48AUKH
     5BTMC                                       HD2X
  63 amazon.com/sp?seller=A13BTZU2N           64 amazon.com/sp?seller=A142WU7YW
     HLTWR                                       9F85P

                                        32
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 33 of 36 PageID #:3608




No.   Online Marketplaces                   No. Online Marketplaces
   65 amazon.com/sp?seller=A14PKWU7          66 amazon.com/sp?seller=A14RJ35JZNW
      COCHZQ                                    IF4
   67 amazon.com/sp?seller=A14VTLHDF         68 amazon.com/sp?seller=A15U1X03UA
      MECIS                                     USHB
   69 amazon.com/sp?seller=A15VU8DM          70 amazon.com/sp?seller=A167LOJANQ
      FXALLY                                    DWR8
   71 amazon.com/sp?seller=A167RVJ68         72 amazon.com/sp?seller=A16EJSD3EI7O
      3V26U                                     Y0
   73 amazon.com/sp?seller=A16NY0YKJ         74 amazon.com/sp?seller=A16UH21PL18
      WSYFJ                                     M4K
   75 amazon.com/sp?seller=A1733FRDX         76 amazon.com/sp?seller=A179TY9M2QI
      9YNTY                                     ZG6
   77 amazon.com/sp?seller=A17EDZ8Q2         78 amazon.com/sp?seller=A17PZQAT1NL
      QFCHN                                     VIQ
   79 amazon.com/sp?seller=A17VMSJM          80 amazon.com/sp?seller=A18378V77T9
      DCMEC6                                    BHT
   81 amazon.com/sp?seller=A18COLUSS         82 amazon.com/sp?seller=A196R56T4M
      BKRX                                      MSY1
   83 amazon.com/sp?seller=A19HNK1D          84 amazon.com/sp?seller=A19L47M0G9
      OSPCC2                                    QVHO
   85 amazon.com/sp?seller=A19U8L6GG         86 amazon.com/sp?seller=A1AB3TZB8IQ
      2GEHP                                     NI0
   87 amazon.com/sp?seller=A1AM1TM8          88 amazon.com/sp?seller=A1APNEQZPK
      44645B                                    2LKQ
   89 amazon.com/sp?seller=A1ATLDNVY         90 amazon.com/sp?seller=A1AUS05TQQ
      7TEFP                                     4XZM
   91 amazon.com/sp?seller=A1BEHT1Q1         92 amazon.com/sp?seller=A1BKF3C1GU
      ZPW8Q                                     QHLP
   93 amazon.com/sp?seller=A1BQDIVRA         94 amazon.com/sp?seller=A1C8JA6NR2S
      S6AJ7                                     2GQ
   95 amazon.com/sp?seller=A1D0416K3         96 amazon.com/sp?seller=A1DB7S29HSK
      CM5P7                                     S2M
   97 amazon.com/sp?seller=A1DHHDP3          98 amazon.com/sp?seller=A1E8Y6HTZEX
      GE0OQ4                                    V9Z
   99 amazon.com/sp?seller=A1EH0GRX2        100 amazon.com/sp?seller=A1FAPHC3E1H
      BP1IF                                     XO7
  101 amazon.com/sp?seller=A1FD5PRK2        102 amazon.com/sp?seller=A1FKCYXBWY
      ZI6RI                                     3RDB
  103 amazon.com/sp?seller=A1G0QIM4         104 amazon.com/sp?seller=A1G7BEJZZPC
      UPYL2R                                    5OQ
  105 amazon.com/sp?seller=A1GKA62C0        106 amazon.com/sp?seller=A1GXQQ6ZTM
      HU97R                                     FU3D

                                       33
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 34 of 36 PageID #:3609




No.   Online Marketplaces                   No. Online Marketplaces
  107 amazon.com/sp?seller=A1GY69FA0        108 amazon.com/sp?seller=A1GZT14VV2F
      76RS1                                     HZT
  109 amazon.com/sp?seller=A1HCFLTWF        110 amazon.com/sp?seller=A1HOOYKM4T
      YQFH4                                     74ZN
  111 amazon.com/sp?seller=A1HW7YW          112 amazon.com/sp?seller=A1ICMHX2TC
      D716HNL                                   M1J0
  113 amazon.com/sp?seller=A1IHQ72ZN        114 amazon.com/sp?seller=A1JGQQLUHD
      RGXS                                      6GF1
  115 amazon.com/sp?seller=A1JKTUJRA        116 amazon.com/sp?seller=A1K1068YJN5
      VLBP7                                     0F8
  117 amazon.com/sp?seller=A1K875DDN        118 amazon.com/sp?seller=A1L3Z60MRRJ
      1YN1A                                     M9P
  119 amazon.com/sp?seller=A1LHGM8B         120 amazon.com/sp?seller=A1MEOG7LDH
      ZV4ZMW                                    KJBO
  121 amazon.com/sp?seller=A1N0BT2FB        122 amazon.com/sp?seller=A1NK2CC2VX
      MIGY                                      H98H
  123 amazon.com/sp?seller=A1NQP683B        124 amazon.com/sp?seller=A1NSN29I316
      FXTH2                                     11B
  125 amazon.com/sp?seller=A1NUEC7IN        126 amazon.com/sp?seller=A1NXEXAFS28
      U8PWS                                     F3N
  127 amazon.com/sp?seller=A1O0U5V4         128 amazon.com/sp?seller=A1O5VP82GTI
      GBRZN7                                    ZS4
  129 amazon.com/sp?seller=A1PA5FO3I        130 amazon.com/sp?seller=A1PMEYUXYP
      CS0AI                                     ENW8
  131 amazon.com/sp?seller=A1Q9PCGRT        132 amazon.com/sp?seller=A1QC0TT9GN
      GMNWP                                     T5QY
  133 amazon.com/sp?seller=A1QCKJ9TM        134 amazon.com/sp?seller=A1QFAX2O8H
      Z8F0N                                     BKFR
  135 amazon.com/sp?seller=A1QHBYX45        136 amazon.com/sp?seller=A1R18QEDDV
      KG3CZ                                     DS7V
  137 amazon.com/sp?seller=A1RK0XEIP        138 amazon.com/sp?seller=A1RQZZD36X2
      O40Z2                                     BOJ
  139 amazon.com/sp?seller=A1SANQ9O         140 amazon.com/sp?seller=A1ST336ZYG
      YEWM8D                                    W4O0
  141 amazon.com/sp?seller=A1SW56PZ0        142 amazon.com/sp?seller=A1SYKGBXR24
      34LK6                                     FPX
  143 amazon.com/sp?seller=A1TQPWCP         144 amazon.com/sp?seller=A1TUTEBX65S
      K1OJZ7                                    WTY
  145 amazon.com/sp?seller=A1U1M9FF         146 amazon.com/sp?seller=A1UD98RWW
      HMLJ47                                    63T0D
  147 amazon.com/sp?seller=A1V35X45         148 amazon.com/sp?seller=A1VRETKGC0
      MZR2DW                                    MRH8

                                       34
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 35 of 36 PageID #:3610




No.   Online Marketplaces                    No. Online Marketplaces
  149 amazon.com/sp?seller=A1W0D0L5          150 amazon.com/sp?seller=A1WE6QADO
      ORLG6Y                                     NSS4N
  151 amazon.com/sp?seller=A1WND5Q           152 amazon.com/sp?seller=A1WUOOFJC0
      D85EICM                                    DBC6
  153 amazon.com/sp?seller=A1Y4RIXZ1         154 amazon.com/sp?seller=A1Y7FO6QA5
      OJIL7                                      2DNL
  155 amazon.com/sp?seller=A1YBTBS1A         156 amazon.com/sp?seller=A1YLEILXHKO
      2TFF5                                      AUY
  157 amazon.com/sp?seller=A1ZI1V21HE        158 amazon.com/sp?seller=A20ADQ2OV
      3MWO                                       WF7FZ
  159 amazon.com/sp?seller=A20BF15BA         160 amazon.com/sp?seller=A20OHZ3F416
      YBZCY                                      UZE
  161 amazon.com/sp?seller=A21CT0FIFF        162 amazon.com/sp?seller=A22REJZX7JTE
      C35D                                       05
  163 amazon.com/sp?seller=A2399QH00         164 amazon.com/sp?seller=A23EDYLHZD2
      X7KUG                                      PX9
  165 amazon.com/sp?seller=A23J441O1         166 amazon.com/sp?seller=A23LJ6LNIQM
      AIBE9                                      71Q
  167 amazon.com/sp?seller=A255UJTP0         168 amazon.com/sp?seller=A256YZJA9C4J
      HUJWL                                      0B
  169 amazon.com/sp?seller=A25EPAT35         170 amazon.com/sp?seller=A25GYBGGV1
      P0G39                                      9Z06
  171 amazon.com/sp?seller=A25VA74V1         172 amazon.com/sp?seller=A25X21NCAS
      FBTFV                                      OHN5
  173 amazon.com/sp?seller=A261I20CT6        174 amazon.com/sp?seller=A2676L8BQSX
      OVLO                                       2VW
  175 amazon.com/sp?seller=A26E2UVFE         176 amazon.com/sp?seller=A27FIWCZW7
      6UUM8                                      5PBX
  177 amazon.com/sp?seller=A27MN4A2          178 amazon.com/sp?seller=A2824C2C34B
      8BNSGW                                     29S
  179 amazon.com/sp?seller=A29BJSXFO         180 amazon.com/sp?seller=A29KWU8KJV
      YIOMH                                      B8NX
  181 amazon.com/sp?seller=A29UWE5P          182 amazon.com/sp?seller=A2AELUVP1G7
      CPH3Y5                                     7AK
  183 amazon.com/sp?seller=A2AKQ8F4Q         184 amazon.com/sp?seller=A2B7MEBMQ
      OSNQN                                      ZN8NO
  185 amazon.com/sp?seller=A2BGC3Y1T         186 amazon.com/sp?seller=A2BLADRRFZ4
      RER7L                                      MEL
  187 amazon.com/sp?seller=A2C3SC020         188 amazon.com/sp?seller=A2C5WGE35E
      G3WLH                                      GI60
  189 amazon.com/sp?seller=A2CWGTFU          190 amazon.com/sp?seller=A2D3CFHVNA
      2OJ314                                     UVNM

                                        35
 Case: 1:21-cv-00499 Document #: 38 Filed: 03/04/21 Page 36 of 36 PageID #:3611




No.   Online Marketplaces                   No. Online Marketplaces
  191 amazon.com/sp?seller=A2E52N3SH        192 amazon.com/sp?seller=A2E9H00H78X
      QLOYL                                     9VU
  193 amazon.com/sp?seller=A2FEF34GA        194 amazon.com/sp?seller=A2FRG5NIA1K
      SAL78                                     P7O
  195 amazon.com/sp?seller=A2FS7S48M        196 amazon.com/sp?seller=A2G7EJ8PSO0
      BIZO6                                     EF5
  197 amazon.com/sp?seller=A2GF1BQX2        198 amazon.com/sp?seller=A2GIDDJK6VO
      KUMPM                                     5XA




                                       36
